Citation Nr: 1546911	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-07 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah 


THE ISSUE

Entitlement to service connection for right knee arthritis, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 1984 (Air Force) and from January 2000 to December 2011 (Army).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the VA Regional Office (RO) in Jackson, Mississippi.  In February 2013, the Veteran requested reconsideration of the denial of service connection for a right knee disability.  See also October 2013 VA Correspondence.  He submitted a formal notice of disagreement (NOD) in November 2013.

The Veteran testified before the undersigned at an August 2015 video-conference hearing.  A hearing transcript is in the electronic claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.


FINDING OF FACT

The Veteran's current right knee arthritis relates to service.


CONCLUSION OF LAW

The criteria for service connection for right knee arthritis are satisfied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that his right knee arthritis relates to service and to his service-connected left knee disability.  See August 2015 Hearing Transcript; August 2015 Statement.  The claim for service connection for right knee arthritis is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself" establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having arthritis of the right knee, see August 2015 VA Medical Records (VAMRs), and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for right knee arthritis may be established on a presumptive basis by showing that the disability manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

The Veteran was diagnosed as having bilateral knee patella-femoral syndrome in 2008 and has a history of bilateral knee pain.  July 2012 VA Examination Report.  In April 2011, a private physician found that the Veteran's right knee was normal on physical examination.  In July 2012, a VA examiner found that the range of motion of the right knee was normal and that imaging studies were normal except for a showing of prominent tibial tuberosity.

In November 2013, the Veteran reported bilateral knee pain and in August 2015 he was diagnosed as having tricompartmental osteoarthritis.  November 2013 VA Examination Report; August 2015 VAMRs.  The August 2015 diagnosis was based on X-ray evidence that showed marked medial femorotibial, mild patellofemoral joint space osteoarthritis, mild productive changes of the proximal tibiofibular joint, and mild varus alignment.  August 2015 VAMRs.

In an August 2015 statement, the Veteran reported that he has experienced chronic right knee pain since service separation in December 2011.  He explained that he engaged in rigorous physical activity throughout his military career, to include marching with a 30-pound ruck sack for up to seven miles, marching with a 60-pound ruck sack for up to ten miles, frequently running several miles, and completing two hours of physical training on a daily basis.  These activities put stress on his knees, bilaterally.  He also explained that his right knee compensated for his left knee, which was injured in service, and, subsequently, was subject to undue stress throughout service.  See September 2001 and February 2009 Service Treatment Records (STRs).  He experienced bilateral knee pain, sought medical treatment for his knees and was advised to "ice them and take over the counter pain medicine," and eventually had to reduce the amount of physical activities he engaged in on a daily basis while in service.  August 2015 Statement.  The Veteran reports ongoing right knee pain as well as swelling.

At the August 2015 Board hearing, the Veteran testified to the rigorous physical training he endured in service, particularly when routinely training cadets, and to the fact that he eventually reduced his level of physical activity due to his bilateral knee problems.  He also testified that he used over-the-counter pain medications to manage his symptoms during service and that his current symptoms are chronic and consist of constant, throbbing pain and occasional, sharp, shooting pain.

Although the Veteran's STRs do not document any treatment for right knee problems during service, the July 2012 VA examination report suggests that the Veteran was diagnosed as having right knee problems-patella-femoral syndrome-in service.  The fact that the Veteran was diagnosed as having right knee arthritis less than four years after service separation also suggests that his current right knee disability manifested in service even though it was not diagnosed until August 2015.  August 2015 VAMRs.

Moreover, the Veteran's lay testimony regarding his chronic right knee pain-and the limiting effects of this pain-during and after service is sufficient, in and of itself, to show that his current right knee arthritis relates to service.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  The Veteran's testimony regarding ongoing throbbing and sharp right knee pain that is exacerbated by exercise establishes a continuity of symptomatology that links his current right knee arthritis to his military career.

In summary, the evidence is in equipoise.  The benefit-of-the-doubt rule applies and service connection for right knee arthritis is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right knee arthritis is granted


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


